UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended October 31, 2007 or ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 0-21812 FRANKLIN LAKE RESOURCES INC. (Name of small business issuer in its charter) NEVADA 52-2352724 (State or jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 172 Starlite Street South San Francisco, California 94080 (650) 588-0425 Address and telephone number of principal executive offices N/A Former issuer name, if changed from last report Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $.001 per share - i - xCheck whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for at least the past 90 days. ¨Check if disclosure of delinquent filers pursuant to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. Issuer's revenues for its most recent fiscal year:None Aggregate market value of the voting stock held by non-affiliates of the registrant as of December 31, 2007: $696,200 Number of outstanding shares of the registrant's $.001 par value common stock, as of December 31, 2007: 18,034,745 shares - ii - ITEM 1 - DESCRIPTION OF BUSINESS Background - Redomiciliation Franklin Lake Resources Inc. ("FKLR," "Franklin Lake,"Company" "we" or "us"), an exploration stage mining company with no ore reserves or mining operations. Our activities to date have been, and our current activities are, limited to searching for material from which we may be able to extract precious minerals and designing a process for profitable extraction. There is no assurance that commercially viable mineral deposits exist on our property, and further exploration will be required before a final evaluation as to the economic and legal feasibility of our plans can be made. Franklin Lake was originally incorporated as Naxos Resources Ltd. ("Naxos") in British Columbia under the Canada Business Corporations Act on May 23, 1986, with its principal place of business in Vancouver. In the year 2000, we moved our executive and administrative offices to South San Francisco, California, effectively ending our business connections in Canada. On October 29, 2001, Articles of Incorporation and Articles of Domestication were filed with the Secretary of State of Nevada and Naxos was "continued" as a Nevada corporation under the name Franklin Lake Resources Inc. On January 9, 2002, the name change (to Franklin Lake Resources Inc.) became effective for trading purposes. At the same time, a reverse split of the Company's shares on the basis of one new share for each ten shares held also became effective and the Company received a new trading symbol, FKLR. Exploration Stage Company We are a company in the "exploration stage", as the term is defined in the SEC's Industry Guide No. 7 (Description of Property by Issuers Engaged or to be Engaged in Significant Mining Operations). Industry Guide 7 defines exploration stage companies to include "all issuers engaged in the search for mineral deposits (reserves) which are not in either the development stage or the production stage. Development stage companies are those engaged in preparing for extraction of mineral reserves that have been proved to be commercially mineable. Production stage companies are those engaged in the actual exploitation of commercial reserves. As of the date of this report, we have not established that minerals exist on our property of a type and in a quantity and concentration that would warrant commercial mining. There can be no assurance that commercially viable mineral deposits will be found to exist on our properties, or that we will be able to design a commercially viable process to extract the precious metals. As an exploration stage company, we are not in a position to fund our cash requirements through our current operations.Further, we believe that, in general, junior resource companies such as Franklin Lake, have a difficult time raising capital. (See Finances, immediately below) Finances Recently, we have been able to raise a limited amount of capital through private placements of our equity stock.Of all the money raised in the past two years, however, approximately 88 percent has come from the personal resources of Father Gregory Ofiesh, the Company president.We have no assurance that Father Ofiesh will be able or willing to continue to make additional investments in the Company.If he cannot or does not do so, and if we are unable to obtain funds from another investor, the Company may not be able to continue in business and the stockholders may lose the value of their common stock in the Company. During our fiscal year ended October 31, 2007, we issued a total of 300,000 shares of our common stock (200,000 by the exercise of warrants), all for cash.We also received consideration in the form of cash for an additional 1,538,080 shares (also for the exercise of warrants) and we became obligated to issued 870,000 shares for management services and rent received during the year (such shares will actually be issued during the succeeding year).If all such shares had been issued during the year, the total shares issued would have been 2,708,080. Staffing As of December 31, 2007, besides its four executive officers (only one of which works full time), the Company employed one part-time employee, who works at our Amargosa facility. We believe our relationship with our employees is good. Regulation And Licensing As a publicly held corporation, we are required to file reports with the SEC in addition to other federal and state agencies. Principal among these are the Annual Reports on Form 10-KSB, Quarterly Reports on Form 10-QSB, and Current Reports on Form 8-K; all such reports were filed as required for the period covered by this report. Our exploration activities are subject to various laws and regulations governing prospecting, labor standards, occupational safety and health, waste disposal, protection and reclamation of the environ- ment, protection of endangered and protected species, toxic substances and other matters. In the future, we may be subject to clean up liability under the Comprehensive Environmental Response, Compensation and Liability Act of 1980 and other federal and state rules that establish cleanup liability for the release of hazard- ous substances. Further, amendments to current laws and regulations governing operations and activities of companies involved in mineral exploration are actively considered from time to time and could have a material adverse impact on us. We do not believe we qualify as a solid waste generator under the Resource Conservation and Recovery Act ("RCRA" formerly the Hazardous Waste Disposal Act), due to the small quantities of corrosive materials we handle. (We dispose of the corresponding small amounts of waste we currently create in our laboratory by delivery to a company permitted by the U.S. EPA and the State of Nevada to treat and dispose of hazardous wastes.) However, if we are able to begin mining operations as we hope to do, we may incur material costs in disposing of the waste thereby generated. The state of Nevada imposes regulations on mining companies and other producers of hazardous waste and environmental pollutants. We are advised by our environmental management consultants that our current level of operations does not invoke any state compliance issues beyond the need to submit plans of our test facility and proposed operations to the State Division of Environmental Protection for review. We do not expect to incur a material expense in complying with state requirements, unless or until we advance to the development or production stage. We have obtained the necessary permits or exemptions for exploration work performed to date, and will continue to seek such permits in the future wherever required. To date, we have not experienced any material adverse economic effects as a result of complying with applicable laws relating to the protection of the environment, but there can be no assurance that it will not suffer such adverse effects in the future. If and when we are able to commence production, such issues will become more complex and costly to deal with. Environmental and other laws and regulations change periodically. We cannot determine the impact of future changes in such laws and regulations on our operations or future financial position. We believe the Company is currently in substantial compliance with all applicable environmental laws and regulations.
